Order filed December 23, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00494-CV
                                    ____________

 IN THE GUARDIANSHIP OF THE ESTATE OF LILY SHESHTAWY, A
                       MINOR, Appellants


                    On Appeal from the Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 425,238

                                    ORDER

      Appellant’s brief was due October 27, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 22, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM